ORDER DENYING PETITION FOR REVIEW
This matter comes before the Fort Peck Court of Appeals on a Petition for Review brought by Felicia M. Jones, pro se. The Appellant appealed an Order dated August 19, 2008, being a Temporary Custody Order by Default issued by the Honorable Roxanne Gourneau.
Upon review of the Court file, the Orders and Pleadings, this Court makes the following finding and Order:
1. Since the Order was entered by default, there is no issue to review on appeal, since there is no issue of record to be raised by Appellant.
2. This Court finds that the judgment and order entered by the Court are supported by substantial evidence, and there is no basis to set aside such judgment and order. II CCOJ, Section 202.
BASED UPON THE FOREGOING FINDINGS AND GOOD CAUSE APPEARING:
IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
1. The Appeal be denied.
2. The Court’s judgment and order is affirmed.